DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2021 has been entered.
 
Response to Amendment
Applicants’ amendment filed 6/14/2021 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the art rejections contained in the Final Office Action mailed on 3/16/2021.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.  

Allowable Subject Matter
Claims 1-20 are hereby allowed.

the prior art fails to disclose and would not have rendered obvious: 

wherein the first pixel definition layer, the second pixel definition layer and the encapsulation layer are sequentially stacked at a side wall of the PLED panel, and the first pixel definition layer covers a side surface of the anode and a side surface of the cathode to keep the anode and the cathode in a distance away from the side wall of the PLED panel to prevent the anode and the cathode from being exposed from the side wall of the PLED panel, as recited in claims 1, 8 and 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT G BACHNER/Primary Examiner, Art Unit 2898